Sullivan, J.
— This was an action of assumpsit, by the appellee against the appellant, on an instrument of writing purporting to be a bill of exchange, by which Boyle, the drawer, requested Greenhow, the acceptor, to pay to- or order 1,000 dollars. The declaration contains four special counts. The first and second are upon bills drawn by the appellee on the appellant payable to S. N. and E. P. Bowman or order, and accepted by the appellant. The third is on a bill'payable to the order of the drawer, also accepted by the appellant. The fourth is on a bill payable to blank and accepted by the appellant.' There are also counts for money had and received, money lent and advanced, &c. Plea, non assumpsit. Verdict and judgment for the appellee.
It is admitted by the counsel that, on the trial of the cause, •the only evidence offered was an instrument of writing drawn by Boyle, and addressed to Greenhow, by which the latter was directed to pay to-or order 1,000 dollars ; that it was accepted by the drawee payable at a bank in Louisville, and that it was indorsed S. N. and E. P. Bowman, and Robert Mosely. The appellant objected to the evidence, but the Court overruled the objection.
The only doubt about this case is, whether the paper offered and received in evidence, was admissible under the common counts.
In the imperfect state in which it was when offered, it did not support either of the special counts. If a bill of exchange, or what purports to be a bill of exchange, be issued with a blank for the payee’s name, any bona fide holder may insert his name, either before or after acceptance, but until the blank be filled up, it is not a bill. Cruchley v. Clarance, 2 & S. 90.—Crutchly v. Mann, 5 Taunt. 529.—Atwood v. Griffin, 2 Carr. & P. 368.—Gibson et al. v. Minet et al. 1 H. Bl. 569.—Rex v. Randall, Russ. & Ry. Cr. Cas. 195. Id. 193. We think it follows, that it was not sufficient evidence support -the common counts. If the paper was no bill,' it cannó t be made to have the effect of one, so long as it re*58mains incomplete. Generally, an acceptance of a bill of exchange, complete and having the proper parties, is evi-j dence of money had and received by the acceptor to the use of the drawer. But we can find no case in which the principle has been applied to the acceptance of a blank bill.
S. Judah, for the appellant.
J. Whitcomb, for the appellee.

Per Curiam.

— The judgment is reversed with costs. Cause remanded, &c.